Citation Nr: 1743551	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-28 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a chronic back disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Appellant and Veteran's son



ATTORNEY FOR THE BOARD

M.D., Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1979.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota.

The Veteran had a service connection claim for a "chronic backache" pending at the time of his death in August 2011. In September 2011, the appellant, the Veteran's surviving spouse, timely submitted a request for substitution. In October 2011, the agency of original jurisdiction established that the appellant was entitled to be substituted for the Veteran's claim. See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).

In March 2017, the appellant and the Veteran's son presented testimony at a Board hearing. A transcript of the hearing is associated with the claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Prior to his death, the Veteran contended that his initial back injury occurred while he was deployed in Japan. See Application for Compensation dated November 2010. He stated that he did not seek medical care early on for his back condition from a VA medical center because he was unaware that he could seek medical care for non-combat related injuries. Id.

In March 2017, the appellant testified that the Veteran continued to have back problems following service. See Board hearing transcript at 3. 

A review of the Veteran's service treatment records revealed that the Veteran was diagnosed with chronic low back pain in September 1974. The Veteran's service treatment records also revealed that the Veteran reported experiencing low back pain in July 1977. 

A review of the Veteran's treatment records following discharge from service shows that the Veteran was diagnosed with low back pain in October 2005. See Dr. S.O. treatment records. The record also indicates that the Veteran was involved in a motor vehicle accident in 2000. Id. 

In a December 2015 VA medical opinion, a VA medical professional found it was "less likely than not" that the Veteran's chronic backache is related to his military service. The medical professional reasoned that the Veteran's chronic backache appeared to have been resolved after service until the Veteran suffered back pain in July 2000 and May 2007 due to motor vehicle accidents. 

The Board finds that this opinion is inadequate because the opinion failed to take into account any lay statements from the Veteran and the appellant regarding any symptoms the Veteran experienced following service. See Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board notes that lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).

Here, the appellant testified that the Veteran's back pain existed prior to the Veteran's motor vehicle accidents. See Board hearing transcript at 11. As such, a remand is necessary to obtain an additional VA medical opinion that adequately addresses the appellant and son's lay statements.

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental medical opinion from a VA medical professional other than the December 2015 VA clinician regarding the Veteran's chronic backache disability. The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review. The clinician is requested to offer an opinion as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran had a back disability that was related to service.

Please state the reasons that support the opinion. The term "as likely as not" does not mean within the realm of medical possibility. Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as to find against it.

2. Thereafter, readjudicate the remanded issue of service connection for a chronic backache. If any benefits sought on appeal remains denied, the appellant should be provided with a supplemental statement of the case. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



